Fowler, J.
{dissenting). I dissent from the decision in this case for two reasons : (1) The condition complained of was not a defect; and (2) the verdict is fatally inconsistent.
(1) In my opinion, the condition of the road, if it was a public road, which I very much doubt under the evidence, notwithstanding the admission of the answer that “Hall street is a public street,” as matter of law, did not render it *6unsafe in view of the fact that it was only a cul de sac not at all used by the public, but only by the two abutting farmers, as means of access to their adjacent fields. The platting of land does not render a street noted thereon a public highway without some action on the part of the municipality accepting it as such. Sec. 80.01 (2), Stats.; Elliott, Roads and Streets, § 127, and cases cited. The evidence strongly evidences that the city never took any action toward accepting “Hall street” as a public road at the place where the accident occurred. It was, in effect, merely a farm lane used in common by two adjacent farmers, and was as matter of common knowledge in better condition for such use as it was put to than farm lanes are customarily kept. The condition complained of was a depression two hundred feet long or less at one of the wheel tracks in the lane, fourteen to eighteen inches wide, and five to’ seven inches in depth at the deepest part, and rising gradually to the outer edges at a place where the traveled portion was six feet wide, and fences on the sides were sixteen feet apart. It was in better condition for travel than dirt side roads in sparsely settled communities are required to be maintained. Wisniewski v. Belmont, 213 Wis. 34, 250 N. W. 859. As matter of common knowledge, farmers in driving their loaded wagons on such roads and in their fields and about their farm buildings are constantly driving them through and across equal and greater depressions without injury or thought of injury. In this situation it cannot be held that the city authorities might reasonably have anticipated injury from the depression. That is the test of reasonable safety. Branegan v. Verona, 170 Wis. 137, 142, 174 N. W. 468. To the same effect is Fehrman v. Pine River, 118 Wis. 150, 95 N. W. 105, wherein it was held that findings that a road was in reasonably safe condition, and that the condition of the road was the proximate cause of an injury, were fatally inconsistent. “The question is, What is the standard to be applied by the jury in determining the *7question of safety in fact?” To determine such question the jury must “consider in their own minds whether, as reasonable men, they would have anticipated that injury would happen to a traveler?” Fehrman Case, supra, p. 157. There can be no “other abstract test ... of the reasonable safety of a highway except the test of reasonable liability to cause accident or injury to the traveler.” Fehrman Case, supra, p. 157.
(2) The jury found that the driver of the wagon was not negligent, and that the road was not reasonably safe. Whether the condition constituted a defect is tied up with whether the driver of the team was negligent. The claim is that the driver crossed the depression at an angle, so that as the left wheel of the wagon went out of the depression the right wheel went in, and the tilt of the wagon caused the stalks and the plaintiff to fall off. But if the condition was such as to constitute a defect and cause this result, the driver of the wagon was necessarily guilty of driving the wagon at such an angle as to produce such a tilt. He certainly ought to have foreseen the result of injury to the plaintiff from driving across the depression as he did if the city authorities ought to have foreseen that injury was likely to result from the condition. As the driver of the team was a party defendant from whom damages were demanded, the question of his negligence was an issue in the case the same as was the question whether there was a defect. The finding on the one issue was as vital to the judgment entered as the finding on the other, and the absolute inconsistency between these two findings renders the verdict insufficient to- support the judgment against the defendant city.
I am authorized to state that Mr. Justice Faikchild concurs in this dissent.